Exhibit 10.1








*******************************




LOAN AND SECURITY AGREEMENT




Dated as of August 18, 2020


by and among


HEALTHIER CHOICES MANAGEMENT CORP.
as the Borrower,


THE VAPE STORE, INC.,
and
HEALTHY CHOICE MARKETS, INC.
as the Guarantors


and


SABBY HEALTHCARE MASTER FUND, LTD.
and
SABBY VOLATILITY WARRANT MASTER FUND, LTD.
as the Lender




*******************************







--------------------------------------------------------------------------------

TABLE OF CONTENTS1


Section     Page



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.
Certain Defined Terms

SECTION 1.2.
Terms Generally

SECTION 1.3.
Computation of Time Periods

SECTION 1.4.
Accounting Terms

ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCE

SECTION 2.1.
Advance

SECTION 2.2.
The Note

SECTION 2.3.
Origination Discount

SECTION 2.4.
Profit Sharing; Interest

SECTION 2.5.
Costs and Expenses

SECTION 2.6.
Maturity Extension

ARTICLE III.
PAYMENTS, PREPAYMENTS, INCREASED COSTS AND TAXES

SECTION 3.1.
Payments and Computations

SECTION 3.2.
Taxes

ARTICLE IV.
SECURITY

SECTION 4.1.
Grant of Security Interest

SECTION 4.2.
Delivery of Additional Documentation Required

ARTICLE V.
CONDITIONS OF LENDING

SECTION 5.1.
Conditions Precedent to the Advance

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

SECTION 6.1.
Existence

SECTION 6.2.
Power and Authorization

SECTION 6.3.
Binding Obligations

SECTION 6.4.
No Conflict

SECTION 6.5.
Taxes; Governmental Charges

SECTION 6.6.
Licenses; Compliance with Law

SECTION 6.7.
Absence of Financing Statements

SECTION 6.8.
Litigation

SECTION 6.9.
Solvency

SECTION 6.10.
Material Contracts

SECTION 6.11.
No Material Adverse Effect

SECTION 6.12.
No Default or Event of Default

SECTION 6.13.
Trademarks, Patents, Licenses

SECTION 6.14.
Disclosure

ARTICLE VII.
AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTOR

SECTION 7.1.
Compliance with Laws, Etc

SECTION 7.2.
Reporting and Notice Requirements

SECTION 7.3.
Use of Proceeds

SECTION 7.4.
Taxes and Liens

SECTION 7.5.
Maintenance of Property

SECTION 7.6.
Right of Inspection

SECTION 7.7.
Insurance

SECTION 7.8.
Notice of Litigation

SECTION 7.9.
Maintenance of Office

SECTION 7.10.
Existence

SECTION 7.11.
Further Assurances

SECTION 7.12.
Post-Closing Covenants

ARTICLE VIII.NEGATIVE COVENANTS


SECTION 8.1.
Impairment of Rights

SECTION 8.2.
Restrictions on Debt

SECTION 8.3.
Restrictions on Liens

SECTION 8.4.
Mergers and Acquisitions

SECTION 8.5.
Related Party Transactions

SECTION 8.6.
Issuance of Equity Securities

SECTION 8.7.
Investments; Loans

SECTION 8.8.
Dispositions

SECTION 8.9.
Dividends and Distributions

SECTION 8.10.
Changes in Organizational Documents

ARTICLE IX.
EVENTS OF DEFAULT

SECTION 9.1.
Events of Default

ARTICLE X.
MISCELLANEOUS

SECTION 10.1.
Survival of Representations and Warranties

SECTION 10.2.
Amendments, Etc

SECTION 10.3.
Notices, Etc

SECTION 10.4.
No Waiver; Remedies

SECTION 10.5.
Indemnification

SECTION 10.6.
Right of Set-off

SECTION 10.7.
Binding Effect

SECTION 10.8.
Assignments and Participations

SECTION 10.9.
Limitation on Agreements

SECTION 10.10. Severability
SECTION 10.11. Governing Law
SECTION 10.12. SUBMISSION TO JURISDICTION; WAIVERS
SECTION 10.13. Execution in Counterparts





--------------------------------------------------------------------------------

1 NTD: Update TOC

--------------------------------------------------------------------------------



SCHEDULES:


Schedule A - Wire Instructions


EXHIBITS:


Exhibit A - Form of Note
Exhibit B - Guaranty
Exhibit C - Pledge and Security Agreement



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement, dated as of August 18, 2020 (this
“Agreement”), is made among Healthier Choices Management Corp., a Delaware
corporation (the “Borrower”), The Vape Store, Inc., a Florida corporation and
Healthy Choice Markets, Inc., a Florida corporation (collectively, the
“Guarantors” and each individually, a “Guarantor”), and Sabby Healthcare Master
Fund, Ltd., a Cayman Islands exempt company (“Sabby”), and Sabby Volatility
Warrant Master Fund, Ltd., a Cayman Islands exempt company (“SVWMF”, together
with Sabby, the “Lender”).
RECITALS:
WHEREAS, Lender has agreed to loan money to the Borrower for the purpose of
acquiring the PPE Goods (as defined below), on the terms and subject to the
provisions contained herein.
NOW THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
“Advance” means an advance under Section 2.1.
“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with another Person.  For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities or by contract or otherwise.
“Agreement” has the meaning specified in the preamble.
“Bankruptcy Code” means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, arrangement, receivership, insolvency,
administration, reorganization, or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors or affecting the rights of creditors generally, including for greater
certainty any provisions of corporate statutes of like effect, where such
statutes are used by a Person to propose an arrangement.
“Borrower” has the meaning in the preamble.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York.
“Capital Lease” means any obligation to pay rent or other amounts under a lease
of (or other agreement conveying the right to use) any property (whether real,
personal or mixed, immovable or movable) that is required to be classified and
accounted for as a capitalized lease obligation under GAAP.
“Change of Control” means the failure of the Borrower to beneficially own and
control 100% of the outstanding equity interests of the Guarantors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Debt” means (without duplication), for any Person, (a) indebtedness of such
Person for borrowed money or arising out of any extension of credit to or for
the account of such Person (including, without limitation, extensions of credit
in the form of reimbursement or payment obligations of such Person relating to
letters of credit issued for the account of such Person) or for the deferred
purchase price of property or services; (b) indebtedness of the kind described
in clause (a) of this definition which is secured by (or for which the holder of
such debt has any existing right, contingent or otherwise, to be secured by) any
Lien upon or in Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such indebtedness or obligations; (c) all obligations
as lessee under any Capital Lease; (d) all contingent liabilities and
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (c) above; and (e) any
monetary obligation of a Person under or in connection with a sale-leaseback or
similar arrangement.
“Debtor Laws” means all applicable liquidation, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws including the Bankruptcy Code, or general equitable principles from time to
time in effect affecting the rights of creditors generally.
“Default” means any event the occurrence of which does, or with the lapse of
time or giving of notice or both would, constitute an Event of Default.
“Dollars” and “$” mean dollars in lawful currency of the United States of
America.
“Events of Default” has the meaning specified in Section 9.1.
“Existing Credit Agreements” has the meaning specified in Section 8.2.
“Existing RLOC Credit Agreement” has the meaning specified in Section 8.2.
“Existing Term Loan Credit Agreement” has the meaning specified in Section 8.2.
“Face Amount” means $2,667,000.
“Fees” means  the reasonable fees, charges and disbursements (up to a maximum of
Forty Thousand dollars ($40,000.00)) of counsel to Lender in connection with the
documentation, negotiation and consummation of, the transactions contemplated
hereunder and any other transactions between the Borrower and Lender in
connection therewith, including, without limitation, Uniform Commercial Code and
other public record searches and filings and overnight courier or other express
or messenger delivery, due and payable upon the closing of the Loan
(collectively, the “Fees).
“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
“Governmental Authority” means any (domestic or foreign) federal, state, county,
municipal, parish, provincial, or other government, or any department,
commission, board, court, agency, or any other instrumentality of any of them or
any other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory, or administrative functions of, or pertaining
to, government, including, without limitation, any arbitration panel, any court,
or any commission.
“Guaranty” means that certain guaranty made by the Guarantors in favor of the
Lender executed and delivered simultaneously with this Agreement, in the form
attached hereto as Exhibit B.
“Guarantor” has the meaning specified in the preamble.
“Highest Lawful Rate” means the maximum nonusurious legal interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged, or received with respect to the Note or on other amounts, if any, due
to the Lender pursuant to this Agreement or any other Loan Document under laws
applicable to the Lender which are presently in effect or, to the extent allowed
by law, under such applicable laws which may hereafter be in effect.
“Indemnitee” has the meaning specified in Section 10.5.
“Interest Trigger Event” has the meaning specified in Section 2.4.
“Issue Date” means the date on which the Note is issued pursuant to this
Agreement.
“Knowledge”, “knowledge”, or “known” means that Borrower or any Guarantor, as
applicable, have made such inquiries of the relevant Persons, engaged in
appropriate due diligence, and made such reviews of related documents as a
reasonable Person would deem prudent, and that in the course of such inquiries,
due diligence and inspections, no information has come to, or would reasonably
be expected to come to, the attention of Borrowers or any Guarantor that causes
such Person to believe such representation or warranty to be untrue or
misleading in any respect.
“Legal Requirement” means any order, constitution, law, ordinance, principle of
common law, regulation, rule, statute or treaty of any applicable Governmental
Authority.
“Lender” has the meaning specified in the preamble.
“Lien” means any security interest, mortgage, pledge, hypothecation, charge,
claim, option, right to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, statutory or other lien, preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease involving substantially the same economic effect
as any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction).
“Loan Documents” means this Agreement, the Note, the Pledge and Security
Agreement, the Guaranty, and any document or instrument executed in connection
with any of the foregoing.
“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, operations, results of operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, or a
material adverse effect upon any material portion of the Collateral (as defined
in the Pledge and Security Agreement), or the priority of any Liens granted to
Lender in or to the Collateral; provided, however, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect on the
referenced party the cause of which is (i) any change in laws, rules or
regulations of general applicability or interpretations thereof by courts or
governmental authorities, (ii) any change in generally accepted accounting
principles or regulatory accounting principles applicable to companies or their
holding companies generally, and (iii) changes in global or national political
conditions or general economic or market conditions affecting other companies in
the industries in which the Borrower and its Subsidiaries operate.
“Maturity Date” means the earliest to occur of (a) the Scheduled Maturity Date
or (b) such earlier time to which the Obligations may be accelerated under
Section 9.1.
“Net Profit” means gross revenues, determined on an accrual basis, from sales of
PPE Goods; less actual purchase price of the Borrower for the PPE Goods, less
actual cost of shipping and handling, and less any other charges to the Borrower
agreed upon by both parties.
“Note” means the promissory note issued under this Agreement pursuant to Section
2.2.
“Obligations” means all of the obligations of the Borrower now or hereafter
existing under the Loan Documents, whether for principal, interest, fees,
expenses, indemnification or otherwise.  The term “Secured Obligations”, as used
in the Pledge and Security Agreement shall have the same meaning as Obligations
herein.
“Origination Discount” has the meaning specified in Section 2.3.
“Permitted Liens” has the meaning specified in Section 8.3.
“Perfection Certificate” shall mean that Perfection Certificate dated as of the
date hereof, delivered by the Borrower and the Guarantors to the Lender, as the
same may be supplemented from time to time.
“Person” means an individual, partnership, limited liability company (including
a business trust or a real estate investment trust), joint stock company, trust,
unincorporated association, corporation, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Pledge and Security Agreement” means the pledge and security agreement among
the Lender, Borrower, and Guarantors, executed and delivered simultaneously with
this Agreement, in the form attached hereto as Exhibit C.
“Policies” has the meaning specified in Section 7.7.
“PPE Goods” means that certain personal protective equipment including masks,
gloves, gowns, respirators, goggles, face shields, and others that protect
individual workers from hazardous physical or chemical exposures.
“Professional Bank” has the meaning specified in Section 8.2.
“Property” means any interest or right in any kind of property or asset, whether
real, personal, or mixed, owned or leased, tangible or intangible, and whether
now held or hereafter acquired.
“Responsible Officer” means the Chief Executive Officer or Chief Financial
Officer of the Borrower.
“Scheduled Maturity Date” means (i) November 16, 2020 or (ii) if extended
pursuant to pursuant to Section 2.6, such later date.
“Solvent” means, at any time with respect to any Person, that at such time such
Person (a) is able to pay its Debts as they mature and has (and has a reasonable
basis to believe it will continue to have) sufficient capital (and not
unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
liabilities of such Person, and including subordinated and contingent
liabilities computed at the amount which, such Person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
“Subsidiary” when used with respect to any Person, shall mean any corporation or
other organization, whether incorporated or unincorporated, of which such Person
or any other Subsidiary of such Person is a general partner or at least 50% of
the securities or other interests having by their terms ordinary voting power to
elect at least 50% of the board of directors or others performing similar
functions with respect to such corporation or other organization, is directly or
indirectly owned or controlled by such Person, by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries.
“Term Loan” means the secured, first lien, term loan consisting of a single term
loan in an aggregate principal amount equal to the Face Amount. Notwithstanding
the foregoing, the original issue price of the Term Loan will be equal to the
Advance.
SECTION 1.2. Terms Generally.  The definitions in Section 1.1 apply equally to
both the singular and plural forms of the terms defined.  Whenever the context
requires, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be
construed as if followed by the words “without limitation”.  The words “herein”,
“hereof” and “hereunder” and words of similar import refer to this Agreement
(including the Exhibits hereto) in its entirety and not to any part hereof,
unless the context otherwise requires.  All references herein to Articles,
Sections, and Exhibits are references to Articles and Sections of, and Exhibits
to, this Agreement unless the context otherwise requires.  Unless the context
otherwise requires, any references to any agreement or other instrument or
statute or regulation are to such agreement, instrument, statute or regulation
as amended and supplemented from time to time (and, in the case of a statute or
regulation, to any successor provisions).  Any reference in this Agreement to a
“day” or number of “days” (without the explicit qualification of “business”)
shall mean a calendar day or number of calendar days.  If any action or notice
is to be taken or given on or by a particular day, and such day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given on, the next Business Day.
SECTION 1.3. Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, unless
otherwise specified herein the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.
SECTION 1.4. Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements referred to in Section 7.2.
ARTICLE II.


AMOUNTS AND TERMS OF THE ADVANCE
SECTION 2.1. Advance.  Lender agrees, on the terms and conditions hereinafter
set forth, to make an advance (“Advance”) on the date hereof consisting of the
Term Loan in an amount equal to $2,540,000, less any Fees required to be paid
hereunder.  The amount outstanding on such Term Loan shall be payable in
accordance with Section 3.1 hereof and shall mature and all outstanding
principal thereof, together with accrued and unpaid interest thereon, shall be
due and payable on the Maturity Date.
SECTION 2.2. The Note.  The Borrower shall execute and deliver to the Lender to
evidence the Advance, a term note (the “Note”) in the amount of the Face
Amount.  The Note shall be substantially in the form of Exhibit A hereto with
the blanks appropriately filled, and shall mature on the Maturity Date, at which
time all principal and interest then outstanding thereunder shall become due and
payable.
SECTION 2.3. Origination Discount.  Borrower acknowledges that on the Issue
Date, the Term Loan will be funded with a non-refundable discount (the
“Origination Discount”) of 5.0% of the Face Amount. The Origination Discount
shall be reflected as a dollar for dollar reduction in the advance of the Face
Amount on the Issue Date to Borrower. The parties intend that the Origination
Discount shall be treated as consideration for the use or forbearance of money.
The Borrower and Lender acknowledge that the Origination Discount will
constitute original issue discount (as that term is used in Section
1273(a)(1)(B) of the Code) solely for U.S. federal, state and local income tax
purposes and, as such, is not being advanced to Borrower.
SECTION 2.4. Profit Sharing; Interest.
(a)
On the Maturity Date, Borrower shall make a payment in the amount of twenty
percent (20%) of all Net Profit received from the sale of the PPE Goods through
the Maturity Date (the “Profit Payments”), payable in accordance with Section
3.1; provided, that (i) Borrower shall use its best efforts to complete the sale
of all PPE Goods prior to the Maturity Date and (ii) the Profit Payments shall
be payable even if such Net Profits from the sale of the PPE Goods have not yet
been collected by the Borrower.

(b)
Initially, the outstanding principal amount of the Term Loan shall not bear
interest; provided that upon the occurrence of (i) an Event of Default described
in Section 9.1(a) or (ii) a Material Adverse Effect (any such occurrence
described in the preceding clauses (i) or (ii), a “Default Interest Event”), the
outstanding principal amount of the Term Loan shall bear interest thereafter at
a rate per annum equal to ten percent (10.0%), payable monthly commencing on the
first day of the first month following the occurrence of such Default Interest
Event, in accordance with Section 3.1; provided, further, that in the event the
Scheduled Maturity is extended pursuant to Section 2.6 (an “Extension Interest
Event”), the outstanding principal amount of the Term Loan shall bear interest
thereafter at a rate per annum equal to twenty percent (20.0%), payable monthly
commencing on the first day of the first month following the occurrence of such
Extension Interest Event, in accordance with Section 3.1.

All computations of interest hereunder pursuant to this Article II shall be made
on the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable.
SECTION 2.5. Costs and Expenses.  The Borrower agrees (a) to pay to Lender the
Fees and (b) to reimburse Lender for all out-of-pocket costs and expenses,
including, without limitation, legal expenses and documented attorneys’ fees,
incurred by Lender in connection with the (i) collection, protection or
enforcement of any rights in or to the Collateral (as defined in the Pledge and
Security Agreement); (iii) collection of any Obligations; (iv) enforcement of
this Agreement or any other Loan Document (including, without limitation, any
costs and expenses of any third party provider engaged by Lender for such
purpose).
SECTION 2.6. Maturity Extension.  The Borrower may (subject to the sole
discretion of the Lender) extend the Scheduled Maturity Date from time to time,
by delivering written notice to Lender requesting an extension of the Scheduled
Maturity Date and specifying the desired length of the extension not later than
the 15th day prior to the then current Scheduled Maturity Date; provided that if
the Scheduled Maturity is extended the outstanding principal shall bear interest
as set forth in Section 2.4.
ARTICLE III.


PAYMENTS, PREPAYMENTS, INCREASED
COSTS AND TAXES
SECTION 3.1. Payments and Computations.
(a)
The outstanding principal balance of the Term Loan shall be payable in cash on
the Maturity Date, when all unpaid principal of, and accrued and unpaid interest
on, the Term Loan, and all accrued and unpaid Profit Payments, shall be due and
payable in cash.

(b)
Whenever any payment owed under the Note shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest, as the case may be.

SECTION 3.2. Taxes
(a) Any and all payments by the Borrower under the Note shall be made, in
accordance with Section 3.1, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Lender, taxes imposed on its income, and franchise taxes imposed on it,
by the jurisdiction under the laws of which the Lender is organized or any
political subdivision thereof.  If the Borrower shall be required by law to
deduct any such amounts from or in respect of any sum payable under the Note to
the Lender, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.2) the Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.  The Borrower further agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made under the Note or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or the Note.
(b) The Borrower will indemnify the Lender for the full amounts payable pursuant
to Section 3.2(a) (including, without limitation, any such amounts imposed by
any jurisdiction on amounts payable under this Section 3.2) paid by the Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such amounts were correctly or legally
asserted.
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.2 shall survive the payment in full of principal and interest under
the Note.
ARTICLE IV.


SECURITY
SECTION 4.1. Grant of Security Interest.  The Borrower and the Guarantors, and
Lender have entered into the Pledge and Security Agreement in order to grant to
Lender a first priority lien and security interest in and to the Collateral (as
defined in the Pledge and Security Agreement) to secure prompt repayment of any
and all Obligations and in order to secure prompt performance by Borrower of its
covenants and duties under the Loan Documents.
SECTION 4.2. Delivery of Additional Documentation Required.  The Borrower, the
Guarantors and certain of their direct and indirect Subsidiaries, shall execute
and deliver to the Lender, prior to or concurrently with the Borrower's
execution and delivery of this Agreement and at any time thereafter at the
request of the Lender, all financing statements, continuation financing
statements, fixture filings, security agreements, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that the
Lender may reasonably request, in form reasonably satisfactory to Lender, to
perfect and maintain perfected the Lender’s security interests in the Property
and in order to fully consummate all of the transactions contemplated under the
Loan Documents.
ARTICLE V.


CONDITIONS OF LENDING
SECTION 5.1. Conditions Precedent to the Advance.
The obligation of the Lender to make the Advance is subject to the prior
satisfaction (or waiver in writing), as determined by Lender, of each of the
following conditions precedent as of the date hereof and to the Lender’s
continued satisfaction on the date hereof:


(a)
Lender shall have received in form and substance satisfactory to the Lender:

(i)
a Note representing the aggregate amount of the Term Loan, duly executed by the
Borrower and payable to the order of the Lender;

(ii)
this Agreement, duly executed by the Borrower;

(iii)
a certificate of an officer or manager of the Borrower and each of the
Guarantors certifying the resolutions of the board of directors or others
performing similar functions with respect to such corporation or other
organization, as applicable, of the Borrower and each such Guarantor approving
and authorizing the execution, delivery, and performance by the Borrower and
each such Guarantor of each Loan Document, the notices and other documents to be
delivered by the Borrower and each such Guarantor pursuant to each Loan Document
to which it is a party, and the transactions contemplated thereunder;

(iv)
certificates of appropriate officials as to the existence and good standing of
the Borrower and each of the Guarantors in its jurisdiction of incorporation;

(v)
the duly executed Pledge and Security Agreement;

(vi)
the duly executed Guaranty;

(vii)
the duly executed Perfection Certificate;

(viii)
the duly executed legal opinion of Cozen O'Connor P.C., counsel for the Borrower
and the Guarantors, dated as of the Issue Date, in form and substance reasonably
satisfactory to the Lender; and

(ix)
such other documents and instruments with respect to the transactions
contemplated hereby as the Lender may reasonably request.

(b)
Consents. Professional Bank or its successors and assigns, in its capacity as
lender under each of the Existing Credit Agreements, shall have executed and
delivered to Borrower its written consent to the transactions contemplated by
the Loan Documents, a copy of which shall have been delivered to Lender.

(c)
Fees. The Borrower shall have paid to the Lender the Fees (which Fees may be
deducted from the funding of the Advance pursuant to Section 2.1 at the
discretion of the Lender).

(d)
Perfection. Lender shall have received evidence, reasonably satisfactory to
Lender, of the perfection and first priority status of its security interests in
the Collateral (as defined in the Pledge and Security Agreement).

(e)
Dispositions Prior to Closing.  Since March 31, 2020, none of the Borrower, nor
any Guarantor has paid a dividend or distribution, engaged in a spinoff
transaction, or sold or transferred any material assets.

(f)
No Material Adverse Effect.  Since March 31, 2020, (a) there has been no
Material Adverse Effect, and (b) there has been no circumstance, event or
occurrence, and no fact is known to the Borrower, nor to any Guarantor, nor to
any of their Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.



ARTICLE VI.


REPRESENTATIONS AND WARRANTIES
In order to induce the Lender to enter into this Agreement, each of the Borrower
and the Guarantor represents and warrants to the Lender as of the date hereof
that:
SECTION 6.1. Existence.  The Borrower, each Guarantor and each of the respective
Subsidiaries of the Borrower and each Guarantor, is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or organized and is duly qualified or licensed to do business in
all jurisdictions where the Property owned or the business transacted by it
makes such qualification necessary and where the failure to be so qualified
would have a Material Adverse Effect.
SECTION 6.2. Power and Authorization.  The Borrower, each Guarantor and each of
the respective Subsidiaries of the Borrower and each Guarantor, is duly
authorized and empowered to execute, deliver, and perform its obligations under
each Loan Document and all corporate or other action on the part of the
Borrower, each Guarantor and each of their Subsidiaries requisite for the due
execution, delivery, and performance of each Loan Document has been duly and
effectively taken.
SECTION 6.3. Binding Obligations.  This Agreement and the other Loan Documents
to which the Borrower, each Guarantor or any of their Subsidiaries, is a party
are the legal, valid and binding obligations of such party and is enforceable
against such party in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies.
SECTION 6.4. No Conflict.  The execution, delivery and performance by the
Borrower and each Guarantor of this Agreement and the other Loan Documents to
which the Borrower, any Guarantor or any of their respective Subsidiaries is or
is to become a party and the transactions contemplated hereby and thereby: (i)
do not require the approval or consent of, or filing with, any governmental
agency or authority other than those already obtained, (ii) do not contravene
any Legal Requirement applicable to or binding upon the Borrower, any Guarantor
or any of their Subsidiaries and (iii) are not in contravention of the terms of
the articles or certificate of incorporation, bylaws, operating agreements or
other organizational documents of the Borrower, any Guarantor or any of their
Subsidiaries, or of any contractual obligations.
SECTION 6.5. Taxes; Governmental Charges.  Each of the Borrower, each Guarantor
and each of their Subsidiaries, has timely filed or caused to be timely filed
all federal, state, province, and foreign income tax returns which are required
to be filed, and has paid or caused to be paid all taxes as shown on such
returns or on any assessment received by it to the extent that such taxes have
become due, except for such taxes and assessments as are being contested in good
faith in appropriate proceedings and reserved for in accordance with GAAP.
SECTION 6.6. Licenses; Compliance with Law.  The Borrower has obtained all
governmental, administrative and other licenses, permits and other
authorizations required by law to be obtained or made in order to permit the
operation of, and as are necessary to the carrying on of, its business. The
business and operations of the Borrower, each Guarantor and each of their
Subsidiaries, as conducted, are in compliance in all material respects with all
Legal Requirements.
SECTION 6.7. Absence of Financing Statements.  The Borrower and each Guarantor
has good and marketable title to all Property owned by it. Except as provided
herein, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future lien on, or security interest in, the
Property of the Borrower, any Guarantor or any of their Subsidiaries, or any
rights relating thereto.
SECTION 6.8. Litigation.  Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2019, there are no actions,
suits, proceedings or investigations of any kind pending or threatened against
the Borrower, any Guarantor or any of their Subsidiaries, before any court,
tribunal or administrative agency or board,  that, if adversely determined,
might, either in any case or in the aggregate, reasonably be expected to
materially adversely affect the properties, assets, financial condition or
business of the Borrower, any Guarantor or any of their Subsidiaries, or
materially impair the right of the Borrower, any Guarantor and their
Subsidiaries, considered as a whole, to carry on business substantially as now
conducted by them, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Borrower or the applicable Guarantor, or which
question the validity of this Agreement or any of the other Loan Documents, or
might impair or prevent any action taken or to be taken pursuant hereto or
thereto.  Notwithstanding the foregoing, this Section 6.8 shall not restrict
Borrower’s or each Guarantor’s right to contest any such litigation, and to bond
over any matter of record resulting from such litigation as a cure to any
default or event of default caused pursuant to this Section 6.8.
SECTION 6.9. Solvency.  The Borrower, each Guarantor, and each of their
respective Subsidiaries, is Solvent (which, for this purpose, shall be
determined without giving effect to any “balloon” payment or amount owed under
the Loan Documents not yet due and payable) and will continue to be Solvent
after the creation of the Obligations.
SECTION 6.10. Material Contracts.  Neither the Borrower, nor any Guarantor nor
any of their Subsidiaries, is in breach or in default in any material respect of
or under any material contracts to which it is a party and has not received any
notice of the intention of any other party thereto to terminate any material
contract.
SECTION 6.11. No Material Adverse Effect.  Since March 31, 2020, (a) there has
been no Material Adverse Effect, and (b) there has been no circumstance, event
or occurrence, and no fact is known to the Borrower, nor to any Guarantor, nor
to any of their Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.
SECTION 6.12. No Default or Event of Default.  No event has occurred or is
continuing which constitutes a Default or Event of Default hereunder.
SECTION 6.13. Trademarks, Patents, Licenses.  The Borrower possesses all
trademarks, trademark rights, patents, patent rights, licenses, permits, trade
names, trade name rights, copyrights and approvals which are required to conduct
its business as now conducted without conflicting with the rights of others.
SECTION 6.14. Disclosure.  To Borrower’s and Guarantor’s knowledge, neither this
Agreement, nor any of the other Loan Documents, nor any certificate or other
document furnished to the Lender by or on behalf of the Borrower or any
Guarantor pursuant to any Loan Document contains, or will contain, as of its
date, any untrue statement of a material fact or omits to state or will omit to
state, as of its date, a material fact necessary in order to make the statements
contained herein and therein not misleading. There are no facts known to the
Borrower or any Guarantor which, individually or in the aggregate, materially
adversely affect or involve any substantial possibility of materially adversely
affecting the condition, business or affairs of the Borrower or any Guarantor or
its properties and assets considered as an entirety which have not been
disclosed herein.
ARTICLE VII.


AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTOR
So long as any Obligation shall remain unpaid, the Borrower and each Guarantor
covenants and agrees that, unless the Lender shall otherwise consent in writing:
SECTION 7.1. Compliance with Laws, Etc.  The Borrower and each Guarantor will,
and the Borrower and each Guarantor will cause their Subsidiaries to, comply, in
all material respects with all applicable Legal Requirements.
SECTION 7.2. Reporting and Notice Requirements.
(a)
Financial Statements. The Borrower will furnish to the Lender:

(i)
as soon as available and in any event within forty-five (45) days after the end
of each fiscal quarter of the Borrower, balance sheets (which are to be
consolidated, if applicable) of the Borrower as of the end of such fiscal
quarter and statements of income (or loss), stockholder’s equity (or deficiency)
and cash flow (which are to be consolidated, if applicable) of the Borrower and
its Subsidiaries, for the period commencing at the end of the previous fiscal
year of the Borrower and ending with the end of such fiscal quarter, all in
reasonable detail and certified by a Responsible Officer as presenting fairly
the financial position (on a consolidated basis, if applicable) of the Borrower
and its Subsidiaries, as of the date indicated and the results of its operations
and changes in financial position (on a consolidated basis, if applicable) for
the period indicated in conformity with GAAP, consistently applied, subject to
changes resulting from year-end adjustments; provided that the Borrower may
deliver the financial statements as set forth in its public filings as filed
with the Securities and Exchange Commission for the applicable periods in
satisfaction of the requirements of this clause (i);

(ii)
within ten (10) Business Days of filing, copies of the tax returns of the
Borrower; and

(iii)
such other reports and as the Lender may from time to time reasonably request.

(b)
Notice of Default.  Promptly after any officer of the Borrower or any Guarantor
knows or has reason to know that any Default or Event of Default has occurred, a
written statement of such officer of the Borrower or such Guarantor, as
applicable, setting forth the details of such Default or Event of Default and
the action which the Borrower or such Guarantor, as applicable, has taken or
proposes to take with respect thereto.

(c)
Notification of Claim against Property. Immediately upon becoming aware thereof,
written notice to the Lender by the Borrower or any Guarantor, as applicable, of
any setoff, withholdings or other defenses to which any of the Property, or the
Lender's rights with respect to the Property, are subject.

(d)
No Material Adverse Effect.  If reasonably requested by the Lender, within ten
(10) Business Days of the Borrower and/or Guarantor’s receipt of such request, a
certificate from the Guarantor or an officer of the Borrower, as applicable,
certifying (i) there has been no material adverse change in the business,
assets, liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Borrower, (ii) there has been no change in the
Guarantor’s employment, if applicable, and (iii) neither the Borrower, the
Guarantor, nor any of their Subsidiaries, has created any accounts or made any
investments not permitted under this Agreement without the consent of the
Lender.

SECTION 7.3. Use of Proceeds.  The proceeds of the Term Loan shall be used
solely for the following purposes: (a) the purchase by the Borrower of the PPE
Goods and (b) the payment of fees, costs and expenses related to the
transactions contemplated hereby.
SECTION 7.4. Taxes and Liens.  The Borrower and each Guarantor will pay and
discharge, or will cause to be paid and discharged, and the Borrower and each
Guarantor will cause each of their Subsidiaries to, pay and discharge, promptly
all taxes, assessments, and governmental charges or levies imposed upon the
Borrower, any Guarantor, or any of their Subsidiaries, or upon the income of any
Property of the Borrower, any Guarantor, or any of their Subsidiaries, as well
as all claims of any kind (including, without limitation, claims for labor,
materials, supplies, and rent) which, if unpaid, might become a Lien upon any
Property of the Borrower, any Guarantor, or any of their Subsidiaries, except
such taxes, assessments, governmental charges or levies contested in good faith
by the Borrower, any Guarantor, or any of their Subsidiaries for which adequate
reserves have been maintained in accordance with GAAP.
SECTION 7.5. Maintenance of Property.  The Borrower and each Guarantor will, and
the Borrower and each Guarantor will cause each of their Subsidiaries to, at all
times maintain, preserve, protect, and keep, or cause to be maintained,
preserved, protected, and kept, the Property of the Borrower, each Guarantor and
each of their Subsidiaries, in good repair, working order, and condition
(ordinary wear and tear excepted) and consistent with past practice.
SECTION 7.6. Right of Inspection.  From time to time upon reasonable notice to
the Borrower or any Guarantor, as applicable, the Borrower or such Guarantor, as
applicable, will permit any officer or employee of, or agent designated by, the
Lender to visit and inspect any of the Properties of the Borrower, such
Guarantor or any of their Subsidiaries, examine the corporate books or financial
records of the Borrower, such Guarantor or any of their Subsidiaries, take
copies and extracts therefrom, and discuss the affairs, finances, and accounts
of the Borrower, such Guarantor or any of their Subsidiaries, with the
applicable entity’s officers or certified public accountants, all as often as
the Lender may reasonably desire, provided that such visits and inspections
shall be made only during business hours and so as not to interfere unreasonably
with the business and operations of the Borrower, such Guarantor or any of their
Subsidiaries. Notwithstanding the foregoing, unless there is an Event of Default
that has not been cured within applicable cure periods, the Lender shall not
request any such inspection of the books or financial records of the Borrower,
any Guarantor or any of their Subsidiaries more than once per any six (6) month
period.  All confidential or proprietary information provided to or obtained by
the Lender under this Section or under this Agreement shall be held in
confidence by the Lender in the same manner and with the same degree of
protection as the Lender exercises with respect to its own confidential or
proprietary information.  For purposes of this Section, all information provided
to the Lender pursuant hereto shall be presumed to constitute “confidential and
proprietary information” unless (i) the Borrower or the applicable Guarantor
indicates otherwise in writing, (ii) the information was or becomes generally
available to the public other than as a result of a disclosure in violation of
this Section by the Lender or its representatives, (iii) the information was or
becomes available to the Lender or its representatives on a non-confidential
basis from a source other than the Borrower, the applicable Guarantor, or any of
their Subsidiaries, (iv) the information was within the possession of the Lender
or any of its representatives prior to being furnished by or on behalf of the
Borrower, the applicable Guarantor or their Subsidiaries, provided that in each
case the source of such information was not bound by a confidentiality agreement
in respect thereof preventing disclosure to the Lender or its representatives or
(v) the information is independently developed by the Lender (but only if it
does not contain or reflect, and is not based upon, in whole or in part, any
information furnished hereunder which constitutes “confidential or proprietary
information”).
SECTION 7.7. Insurance.  The Borrower and each Guarantor shall maintain
residential and commercial risk insurance (the “Policies”) (i) covering the
customary risks for the business that the Borrower and each Guarantor is engaged
in and all Collateral (as defined in the Pledge and Security Agreement) that is
capable of being insured and (ii) naming the Lender and its successors or
assigns as their interests may appear as Lender’s loss payee (in the case of
property insurance) and an additional insured (in the case of liability
insurance), and the Borrower and each Guarantor will, and the Borrower and each
Guarantor will cause each of their Subsidiaries to, maintain insurance of
similar types and coverages as maintained on the date hereof and consistent with
past practice, with financially sound and reputable insurance companies and
associations acceptable to the Lender based on the Lender’s reasonable judgment
(or as to workers’ compensation or similar insurance, in an insurance fund or by
self-insurance authorized by the jurisdiction in which its operations are
carried on). Promptly following the request of the Lender, the Borrower and each
Guarantor shall deliver to the Lender certificates evidencing the Policies.
SECTION 7.8. Notice of Litigation.  The Borrower or any Guarantor, as
applicable, will promptly notify Lender in writing of any litigation, legal
proceeding or dispute, other than disputes in the ordinary course of business
or, whether or not in the ordinary course of business, involving amounts in
excess of $100,000, and any investigation of Borrower, the applicable Guarantor
or any their Subsidiaries, by any Governmental Authority, adversely affecting
the Borrower, the applicable Guarantor or any of their Subsidiaries, whether or
not fully covered by insurance, and regardless of the subject matter thereof.
SECTION 7.9. Maintenance of Office.  The Borrower will maintain its chief
executive office at 3800 North 28th Way, Hollywood, FL 33020, or at such other
place in the United States of America as the Borrower shall designate upon
written notice to the Lender, where notices, presentations and demands to or
upon the Borrower in respect of the Loan Documents to which the Borrower is a
party may be given or made.  The Borrower shall notify the Lender in writing of
the intent of the Borrower to relocate any of its Property at least five (5)
Business Days prior to the date of such proposed relocation.
SECTION 7.10. Existence.  The Borrower and each Guarantor will, and the Borrower
and each Guarantor shall cause each of their Subsidiaries to, preserve and
maintain its legal existence and all of its material rights, privileges,
licenses, contracts and property and assets used or useful to its business.
SECTION 7.11. Further Assurances.  The Borrower and each Guarantor will, and the
Borrower and each Guarantor shall cause each of their Subsidiaries to, cooperate
with the Lender and execute such further instruments and documents as the Lender
shall reasonably request to carry out to its satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.
SECTION 7.12. Post-Closing Covenants.  The Borrower will deliver to Lender:
(a)
as soon as available and in any event within fourteen (14) days after the Issue
Date, the stock certificates representing the pledged equity interests listed on
Schedule I to the Pledge and Security Agreement; and

(b)
as soon as available and in any event within seven (7) days after the Issue
Date, certificates of appropriate officials as to the existence and good
standing of each of the Guarantors in its jurisdiction of incorporation.

ARTICLE VIII.


NEGATIVE COVENANTS
So long as any Obligation shall remain unpaid, the Borrower and each Guarantor
covenants and agrees that, without the written consent of the Lender:
SECTION 8.1. Impairment of Rights.  The Borrower will not, each Guarantor will
not, and the Borrower and each Guarantor will not permit any of their
Subsidiaries to, undertake any action or engage in any transaction or activity
to impair the Lender’s rights hereunder.
SECTION 8.2. Restrictions on Debt.  The Borrower will not, each Guarantor will
not, and the Borrower and each Guarantor will not permit any of their respective
Subsidiaries to, create, incur, assume, guarantee, endorse or be or remain
liable, contingently or otherwise, with respect to any Debt other than:
(a)
Debt to the Lender arising under any of the Loan Documents;

(b)
Debt under that certain RLOC Credit Agreement, dated as of April 13, 2018 (the
“Existing RLOC Credit Agreement”), by and between the Borrower, as borrower, and
Professional Bank, a Florida banking corporation (“Professional Bank”), as
lender, and Debt under that certain Term Loan Credit Agreement, dated as of
December 31, 2018 (the “Existing Term Loan Credit Agreement”, and together with
the Existing RLOC Credit Agreement, the Existing Credit Agreements”), by and
among Healthy Choice Markets 2, LLC, a Florida limited liability company, and
The Vitamin Store, LLC, a Florida limited liability company, as borrowers, and
Professional Bank, as lender.

(c)
current liabilities of the Borrower, any Guarantor or any of their Subsidiaries,
or incurred in the ordinary course of business including as incurred through
(i) the borrowing of money, or (ii) the obtaining of credit and for credit on an
open account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;

(d)
Debt in respect of taxes, assessments, governmental charges or levies and claims
for labor, materials and supplies to the extent that payment therefor shall not
at the time be required to be made in accordance with the provisions of
Section 7.3;

(e)
Debt in respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as execution is not levied
thereunder or in respect of which the Borrower, the applicable Guarantor or any
of their Subsidiaries shall at the time in good faith be prosecuting an appeal
or proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review; and

(f)
Customary trade credit incurred in the ordinary course of business, which Debt
would be expressly subordinate to the Note, unless otherwise approved by the
Lender.

SECTION 8.3. Restrictions on Liens.  The Borrower will not, each Guarantor will
not, and the Borrower and each Guarantor will not permit any of their
Subsidiaries to, (i) create or incur or suffer to be created or incurred or to
exist any Lien upon any of their Property, or upon the income or profits
therefrom, which is not removed of record, bonded off, or dismissed within
fifteen (15) Business Days after the date of notice of such filing;
(ii) transfer any of such Property or the income or profits therefrom for the
purpose of subjecting the same to the payment of Debt or performance of any
other obligation in priority to payment of its general creditors; (iii) acquire,
or agree or have an option to acquire, any property or assets upon conditional
sale or other title retention or purchase money security agreement, device or
arrangement; (iv) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Debt or claim or demand against it
that if unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over its general creditors; or (v) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; provided that the
Borrower, each Guarantor and any of their Subsidiaries may create or incur or
suffer to be created or incurred or to exist (the “Permitted Liens”):
(a)
liens to secure taxes, assessments and other government charges in respect of
obligations not overdue or liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue;

(b)
deposits or pledges made in connection with, or to secure payment of, workmen’s
compensation, unemployment insurance, old age pensions or other social security
obligations;

(c)
liens securing the Debt permitted by Section 8.2(b).

(d)
liens on properties in respect of judgments or awards, the Debt with respect to
which is permitted by Section 8.2(e); and

(e)
encumbrances on real estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord's or lessor's liens under leases
to which the Borrower is a party, and other minor liens or encumbrances none of
which in the opinion of the Borrower interferes materially with the use of the
property affected in the ordinary conduct of the business of the Borrower, which
defects do not individually or in the aggregate have a materially adverse effect
on the business of the Borrower.

SECTION 8.4. Mergers and Acquisitions.
(a)
The Borrower will not, and will not permit any of its Subsidiaries to, become a
party to any merger, amalgamation or consolidation, or enter into any
transaction resulting in a Change of Control.

(b)
The Borrower will not, each Guarantor will not, and the Borrower and each
Guarantor will not permit any of their Subsidiaries to, agree to or effect any
asset acquisition or stock acquisition (other than the acquisition of assets in
the ordinary course of business consistent with past practices) without the
prior written consent of the Lender.

(c)
Neither the Borrower, nor any Guarantor nor any of their Subsidiaries will
create or form any subsidiaries without the consent of Lender.

SECTION 8.5. Related Party Transactions.  The Borrower will not, each Guarantor
will not, and the Borrower and each Guarantor will not permit any of their
Subsidiaries to, permit or suffer to be conducted transactions with any
Affiliates or officers or directors of the Borrower, any Guarantor or any of
their Subsidiaries or their Affiliates in connection with the Property, other
than those contemplated by the Loan Documents, without the prior written
approval of Lender, which approval shall not be unreasonably withheld. The
Borrower will not, and each Guarantor will not, pay any of their respective
Affiliates, a management fee or any compensation under any management agreement,
without the prior written consent of the Lender.
SECTION 8.6. Issuance of Equity Securities.  The Borrower will not and each
Guarantor will not issue, or consent to the issuance by any of their respective
Subsidiaries, of any equity securities or any warrants, options or subscription
or conversion rights entitling the holder thereof to purchase or obtain any
equity securities of the Borrower, any Guarantor or any of their respective
Subsidiaries, as applicable, without the prior written consent of the Lender,
which consent will not be unreasonably withheld.
SECTION 8.7. Investments; Loans.  The Borrower will not, each Guarantor will
not, and the Borrower and each Guarantor will not permit any of their respective
Subsidiaries to, acquire obligations or Capital Stock of, or loan or advance
money to, any Person, other than (i) direct obligations of the United States,
(ii) obligations insured by the Federal Deposit Insurance Corporation, or (iii)
obligations unconditionally guaranteed by the United States.
SECTION 8.8. Dispositions.  The Borrower and each Guarantor shall not, and the
Borrower and each Guarantor shall cause each of their Subsidiaries not to,
without the written consent of Lender (which consent shall not be unreasonably
withheld), voluntarily sell, assign, lease, transfer, trade, withdraw, redeem,
substitute or otherwise dispose of any of the Collateral (as defined in the
Pledge and Security Agreement) or any material assets of the Borrower, any
Guarantor, or any of their Subsidiaries, or enter into any agreement to do so;
provided that the Borrower may sell the PPE Goods and the Borrower and
Guarantors may sell inventory in the ordinary course of business without the
consent of Lender.  The Borrower shall not, and the Borrower and each Guarantor
shall cause each of their Subsidiaries not to, execute any other document, such
as a Power of Attorney, or similar instrument, in favor of any person to deal
with the Collateral (as defined in the Pledge and Security Agreement).
SECTION 8.9. Dividends and Distributions.  The Borrower will not directly or
indirectly, declare or pay any dividends on accounts of any equity securities of
the Borrower, now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
equity securities or agree to do any of the foregoing.
SECTION 8.10. Changes in Organizational Documents.  The Borrower will not, each
Guarantor will not, and the Borrower and each Guarantor shall cause each of
their Subsidiaries not to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws or
other organizational documents in a manner materially adverse to the Lender,
without the prior written consent of the Lender; provided that such consent will
not be unreasonably withheld.
ARTICLE IX.


EVENTS OF DEFAULT
SECTION 9.1. Events of Default.  If any of the following events (“Events of
Default”) shall occur and, after written notice thereof by the Lender to the
Borrower, shall not have been cured within five (5) calendar days (in the case
of monetary defaults) or ten (10) calendar days (in the case of all other
defaults capable of being cured) unless a shorter period of time is specified
below:
(a)
the Borrower shall fail to pay principal of or interest on the Note or other
amounts due under the Note or this Agreement or any other Loan Document, when
the same becomes due and payable under the terms thereunder; or

(b)
the Borrower, any Guarantor or any of their Subsidiaries, shall enter into any
agreement or arrangement to sell, dispose, assign, exchange, gift, lease,
pledge, hypothecate or otherwise transfer, directly or indirectly, in one
transaction or a series of transactions, all or substantially all of the assets
of the Borrower, any Guarantor or any of their Subsidiaries, in violation of the
terms herein or without prior written consent of Lender; or

(c)
any representation or warranty made by the Borrower or any Guarantor or any of
their Subsidiaries, under or in connection with any Loan Document to which it is
a party shall prove to have been incorrect in any material respect when made or
deemed made; or

(d)
the Borrower, any Guarantor or any of their Subsidiaries shall fail to perform
or observe any term, covenant or agreement contained herein or in any other Loan
Document to which it is a party within ten (10) days after written notice of the
Lender to cure same; or

(e)
the Borrower, any Guarantor or any of their Subsidiaries shall fail to pay any
principal of, or premium or interest on, any Debt when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) unless being contested in good faith, and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event constituting a
default (however defined) shall occur or condition shall exist under any
agreement or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument,
which would give rise to a right to accelerate such Debt; or

(f)
the Borrower, any Guarantor or any of their Subsidiaries, shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower,
any Guarantor or any of their Subsidiaries under the Bankruptcy Law or any other
Debtor Law seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Laws, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its Property) shall occur; or
the Borrower, any Guarantor or any of their Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (f);

(g)
the Pledge and Security Agreement, the Guaranty or any other Loan Document or
any interest of the Lender thereunder shall for any reason be terminated,
invalidated, void or unenforceable or the Borrower, any Guarantor or any of
their Subsidiaries shall fail to perform any obligation thereunder; or

(h)
the Borrower or any Guarantor shall attempt to liquidate or dissolve itself or
any of their respective Subsidiaries, without the prior written consent of the
Lender;

then, and in any such event, Lender (after providing the notice and opportunity
to cure set forth in the first clause of this Section) may, by notice to the
Borrower, declare the principal amount of the Note, all interest thereon and all
other Obligations or amounts payable under this Agreement or any other Loan
Document to be forthwith due and payable, whereupon the Note, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided however, that in the case of
any Default pursuant to Subsection (f), (g) or (h) of this Section 9.1, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE X.


MISCELLANEOUS
SECTION 10.1. Survival of Representations and Warranties.  All representations
and warranties in each Loan Document shall survive the delivery of the Note and
the making of the Term Loan, and shall continue after the repayment of the Note
and the Maturity Date until all Obligations are indefeasibly paid in full, and
any investigation at any time made by or on behalf of the Lender shall not
diminish the Lender’s right to rely thereon.
SECTION 10.2. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Note, nor consent to any departure by the Borrower or any
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 10.3. Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be effective when actually delivered
addressed as follows: if to the Borrower or any Guarantors, at their address at
3800 North 28th Way, Hollywood, FL 33020, Attention: John Ollet, Chief Financial
Officer, with a copy to Cozen O’Connor, Southeast Financial Center, 200 South
Biscayne Blvd., Suite 3000, Miami, FL 33131, Attention: Matin Schrier, Esq.; if
to the Lender, at its address at 10 Mountainview Road, Suit 206 Upper Saddle
River, NJ 07458, Attention: Robert Grundstein, with a copy to Olshan Frome
Wolosky LLP, 1325 Avenue of the Americas, New York, NY 10019, Attention: Adam
Friedman, Esq.; or as to the Borrower or the Lender at such other address as
shall be designated by such party in a written notice to the other parties.
SECTION 10.4. No Waiver; Remedies.  No failure on the part of either party to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION 10.5. Indemnification.  The Borrower and the Guarantors shall indemnify
and hold the Lender and its officers, directors, agents, employees, advisors and
counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees and expenses) imposed
on, reasonably incurred by or asserted against any of them by a party that is
not an Indemnitee in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Document, or any undertaking or proceeding related to
any of the transactions contemplated hereby or any act, omission, event or
transaction related or attendant thereto (including, without limitation,
brokerage commissions alleged to be due on account of the placing of the
investment), including amounts paid in settlement (to the extent agreed to in
writing by Borrower), court costs, and the reasonable fees and expenses of
counsel except that the Borrower and the Guarantors shall not have any
obligation under this Section 10.5 to indemnify an Indemnitee with respect to a
matter covered hereby resulting from the gross negligence or willful misconduct
of such Indemnitee as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction (but without limiting the obligations of the
Borrower as to any other Indemnitee).  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, the Borrower and the Guarantors
shall pay the maximum portion which it is permitted to pay under applicable law
to the Lender in satisfaction of indemnified matters under this Section.  To the
extent permitted by applicable law, the Borrower and the Guarantors shall not
assert, and the Borrower and each of the Guarantors hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Loan Document or any undertaking or transaction contemplated hereby. 
All amounts due under this Section shall be payable upon demand. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.
SECTION 10.6. Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Debt at any time owing by the Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under any Loan Document, whether or not
the Lender shall have made any demand under the Note and although such
obligations may be unmatured. Lender agrees promptly to notify the Borrower
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such the Lender may have.
SECTION 10.7. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors and the Lender and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Guarantors, the Lender and their respective successors and assigns, except that
neither the Borrower, nor any Guarantor, nor the Lender (except as provided in
Section 10.8) shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the other.
SECTION 10.8. Assignments and Participations.  The Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Note held by it) to any Affiliate of Lender.
SECTION 10.9. Limitation on Agreements.  All agreements between the Borrower,
the Guarantors or the Lender, whether now existing or hereafter arising and
whether written or oral, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of demand being made in respect of an
amount due under any Loan Document or otherwise, shall the amount paid, or
agreed to be paid, to the Lender for the use, forbearance, or detention of the
money to be loaned under the Note or any other Loan Document or otherwise or for
the payment or performance of any covenant or obligation contained herein or in
any other Loan Document exceed the Highest Lawful Rate.  If, as a result of any
circumstance whatsoever, fulfillment of or compliance with any provision hereof
or of any of such documents at the time performance of such provision shall be
due or at any other time shall involve exceeding the amount permitted to be
contracted for, taken, reserved, charged or received by the Lender under
applicable usury or similar law, then, ipso facto, the obligation to be
fulfilled or complied with shall be reduced (firstly by reducing the stated
interest rate and thereafter, if and to the extent required, by reducing any
other amount comprising interest) to the limit prescribed by such applicable
usury or similar law, and if, from any such circumstance, the Lender shall ever
receive interest or anything which might be deemed interest under applicable law
which would exceed the Highest Lawful Rate, such amount which would be excessive
interest shall be applied to the reduction of the principal amount owing on
account of the Note or the amounts owing on other obligations of the Borrower to
the Lender under any Loan Document and not to the payment of interest, or if
such excessive interest exceeds the unpaid principal balance of the Note and the
amounts owing on other obligations of the Borrower to the Lender under any Loan
Document, as the case may be, such excess shall be refunded to the Borrower. 
All sums paid or agreed to be paid to the Lender for the use, forbearance, or
detention of the indebtedness of the Borrower to the Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness until payment in full of the
principal (including the period of any renewal or extension thereof) so that the
interest on account of such indebtedness shall not exceed the Highest Lawful
Rate.  Notwithstanding anything to the contrary contained in any Loan Document,
it is understood and agreed that if at any time the rate of interest which
accrues on the outstanding principal balance of the Note shall exceed the
Highest Lawful Rate, the rate of interest which accrues on the outstanding
principal balance of the Note shall be limited to the Highest Lawful Rate, but
any subsequent reductions in the rate of interest which accrues on the
outstanding principal balance of the Note shall not reduce the rate of interest
which accrues on the outstanding principal balance of such Note below the
Highest Lawful Rate until the total amount of interest accrued on the
outstanding principal balance of the Note, taken in the aggregate, equals the
amount of interest which would have accrued if such interest rate had at all
times been in effect and not been reduced.  In the event that any rate of
interest under the Note or any Loan Document is reduced due to the effect of
this Section 10.9 and there is a subsequent increase in the Highest Lawful Rate
prior to the full payment of the Obligations, such interest rate shall,
automatically without any action of the Borrower or Lender, be increased to the
then applicable Highest Lawful Rate.  The terms and provisions of this Section
10.9 shall control and supersede every other provision of all Loan Documents.
SECTION 10.10. Severability.  In case any one or more of the provisions
contained in any Loan Document to which the Borrower or any Guarantor is a party
or in any instrument contemplated thereby, or any application thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained therein, and any other
application thereof, shall not in any way be affected or impaired thereby.
SECTION 10.11. Governing Law.  This Agreement and the Note shall be governed by,
and construed in accordance with, the laws of the State of New York applicable
to contracts made and to be performed entirely within such state without regards
to the conflicts of laws principles thereof other than mandatory provisions of
law.
SECTION 10.12. SUBMISSION TO JURISDICTION; WAIVERS.  THE BORROWER, EACH
GUARANTOR AND THE LENDER IRREVOCABLY AND UNCONDITIONALLY:
(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
(b) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH PROCEEDING WAS BROUGHT
IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM THE SAME; AND
(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING OF A COPY THEREOF (BY REGISTERED OR CERTIFIED MAIL OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL POSTAGE PREPAID) TO THE ADDRESS SET FORTH IN
SECTION 10.3 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES HERETO
SHALL HAVE BEEN NOTIFIED IN WRITING PURSUANT TO SECTION 10.3.
(d) THE BORROWER, EACH GUARANTOR AND THE LENDER EACH WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY LEGAL ACTION ARISING UNDER THIS AGREEMENT.
SECTION 10.13. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document (other than the Note and the Deed of Trust)
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
HEALTHIER CHOICES MANAGEMENT CORP.
By: _______________________________
Name:
Title:


GUARANTORS:


THE VAPE STORE, INC.
By: _______________________________
Name:
Title:
HEALTHY CHOICE MARKETS, INC.
By: _______________________________
Name:
Title:







--------------------------------------------------------------------------------

LENDER:


SABBY HEALTHCARE MASTER FUND, LTD.
By: _______________________________
Name:
Title:


SABBY VOLATILITY WARRANT MASTER FUND, LTD.
By: _______________________________
Name:
Title:























--------------------------------------------------------------------------------

SCHEDULE A


Wire Instructions


Bank Name: Bank of New York
Routing #: 021-000-018
Account Name: Wedbush Securities Inc.
Account #: 8540900001
F/F/C: Sabby Healthcare Master Fund Ltd.
Ref: 717949972


Bank Name: Bank of New York
Routing #: 021-000-018
Account Name: Wedbush Securities Inc.
Account #: 8540900001
F/F/C: Sabby Volatility Warrant Master Fund Ltd.
Ref: 717937542





























--------------------------------------------------------------------------------



EXHIBIT A


NOTE




$2,667,000.00     August 18, 2020


FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of SABBY HEALTHCARE MASTER FUND, LTD. and SABBY VOLATILITY WARRANT
MASTER FUND, LTD. (collectively, the “Lender”), on or before the Maturity Date
(as such term is defined in the Loan Agreement), the principal sum of Two
Million Six Hundred Sixty-Seven Thousand and No/100 Dollars ($2,667,000.00) in
accordance with the terms and provisions of that certain Loan and Security
Agreement dated as of the date hereof by and between the Borrower and the Lender
(as same may be amended, modified, increased, supplemented and/or restated from
time to time, the “Loan Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement).
The outstanding principal balance of this Note, together with all accrued and
unpaid interest thereon and any accrued and unpaid Profit Payments shall be due
and payable on the Maturity Date. The Borrower promises to pay interest on the
unpaid principal balance of this Note following the occurrence of a Default
Interest Event and/or an Extension Interest Event, until the principal balance
thereof is paid in full. Interest shall accrue on the outstanding principal
balance of this Note from and including the date on which a Default Interest
Event and/or Extension Interest Event occurs, as applicable, to but not
including the Maturity Date at the rate or rates, and shall be due and payable
on the dates and paid in accordance with the terms and conditions, set forth in
the Loan Agreement.
Payments of principal, and all amounts due with respect to costs and expenses
pursuant to the Loan Agreement, shall be made in lawful money of the United
States of America in immediately available funds, without deduction, set-off or
counterclaim to the Lender to the account maintained by the Lender not later
than 11:59 a.m. (New York time) on the dates on which such payments shall become
due pursuant to the terms and provisions set forth in the Loan Agreement. 
Payments of interest shall be payable in accordance with the provisions of the
Loan Agreement.  The Obligations of the Borrower under this Note and any
additional note issued hereunder are secured in accordance with the terms of the
Pledge and Security Agreement.
If any payment of principal or interest on this Note or any Profit Payments
shall become due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in computing interest in connection with such payment.
This Note is the Note provided for in, and is entitled to the benefits of the
Loan Agreement, which Loan Agreement, among other things, contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events, for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions and with the effect therein specified, and
provisions to the effect that no provision of the Loan Agreement or this Note
shall require the payment or permit the collection of interest in excess of the
Highest Lawful Rate.
The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security hereof, in whole or in part, with or without notice,
before or after maturity.
This Note shall be binding upon the Borrower and its successors and assigns and
the terms hereof shall inure to the benefit of the Lender and its successors and
assigns including subsequent holders hereof (collectively, “Assignees”), except
that the Borrower may not assign or transfer any of its rights or obligations
under this Note without the prior written consent of the Lender (which consent
shall be in the sole and absolute discretion of the Lender).  The term “Lender”
as used in this Note shall be deemed to include the Lender and its Assignees. 
The Lender shall, upon notice to the Borrower, have the unrestricted right at
any time or from time to time, and without the Borrower’s consent, to assign all
or any portion of its rights and obligations hereunder to any other person,
which shall thereupon become vested with all the powers and rights above given
to the Lender in respect thereof; provided, however, that any such assignment or
transfer of this Note shall be made in accordance with all applicable securities
laws.  The Lender agrees that it shall execute, or cause to be executed, such
documents, including without limitation, amendments to this Note and to any
other documents, instruments and agreements executed in connection herewith as
the Lender shall reasonably deem necessary to effect the foregoing.  In
addition, at the request of the Lender and any such Assignee, the Borrower shall
issue one or more new promissory notes, as applicable, to any such Assignee
(provided that such issuance shall be at no additional cost or liability to
Borrower then existing prior to such assignment to Assignee).  Upon the
execution and delivery of appropriate assignment documentation, amendments and
any other documentation reasonably required by the Lender in connection with
such assignment, and the payment by the Assignee of the purchase price agreed to
by the Lender and such Assignee, such Assignee shall be a holder of this Note
shall have all of the rights and obligations of the Lender hereunder (and any
other guaranties, documents, instruments and agreements executed in connection
herewith) to the extent that such rights and obligations have been assigned by
the Lender pursuant to the assignment documentation between the Lender and such
Assignee, and the Lender shall be released from any obligations it may have
hereunder arising after such assignment and thereunder to a corresponding
extent.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered effective as of the date first above written.



 
HEALTHIER CHOICES MANAGEMENT CORP.
 
 
 
By: 
Name:
Title:






















--------------------------------------------------------------------------------

EXHIBIT B
Guaranty

--------------------------------------------------------------------------------

EXHIBIT C
Pledge and Security Agreement

